J -S32004-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 LYNETTE SHADDING                              IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                     Appellant


               v.


 LIBERTY MUTUAL                            :   No. 3151 EDA 2018
              Appeal from the Order Entered October 10, 2018
     In the Court of Common Pleas of Delaware County Civil Division at
                         No(s): CV -2015-004157

BEFORE: SHOGAN, J., NICHOLS, J., and MURRAY, J.

MEMORANDUM BY SHOGAN, J.:                               FILED JULY 18, 2019

      Appellant, Lynette Shadding ("Shadding"), appeals from an order
entered on October 10, 2018, denying her motion to reinstate her direct
appeal rights' from a final order entered on October 24, 2016, in favor of
Appellee, Liberty Mutual. We affirm.

      The relevant facts and procedural history of this matter were set forth

by the trial court as follows:

           A review of the record in this matter establishes that
      [Shadding] initiated the action by filing a Complaint on May 8,
      2015. [Shadding's] claims are in the nature of breach of contract
      and for bad faith in the handling of a property loss insurance claim.
      Following the filing of Preliminary Objections on June 9, 2015,
      [Shadding] filed an Amended Complaint on June 26, 2015.
      Preliminary Objections were filed to the Amended Complaint and
      on July 22, 2015, [Shadding] filed a Second Amended Complaint.


' Contrary to Shadding's Statement of Jurisdiction, Shadding's Brief at 1, this
is not a criminal matter.
J -S32004-19


      Preliminary Objections were filed to the Second Amended
      Complaint, and by Order dated November 10, 2015, the [c]ourt
      overruled the Objections.

            The case ultimately was heard by a panel of Arbitrators and
      on July 7, 2016, an Award was entered in favor of [Liberty Mutual]
      and against [Shadding] on all Counts.         On August 5, 2016,
      [Shadding] filed an Appeal from the Award of Arbitrators.

             On September 8, 2016, Counsel for [Shadding] filed           a
      Petition for Leave to Withdraw as counsel. Following a hearing on
      the Petition, the [c]ourt, by Order dated September 21, 2016,
      granted the Petition and directed that [Shadding] either retain
      new counsel to represent her in the matter or file a notice with the
      Office of Judicial Support indicating her intention to proceed in the
      case pro se.

            After the passage of more than thirty days, the [c]ourt
      confirmed with the Office of Judicial Support that no entry of
      appearance or pro se filing had been nnade,[2] and by Order dated
      October 24, 2016, the [c]ourt dismissed [Shadding's] Complaint
      with prejudice.[3] Nothing further was filed in the case until July 3,
      2018, over twenty (20) months later, when [Shadding] filed a
      "Nunc Pro Tunc Post Verdict Motion to Vacate Order Dismissing
      [Shadding's] Complaint with Prejudice." Following the filing of
      [Liberty Mutual's] Answer to the Motion, the [c]ourt, by Order
      dated July 30, 2018 denied [Shadding's] Motion. Once again,
      nothing was heard from [Shadding] by way of filing or otherwise,
      until September 14, 2018 when [Shadding] filed a "Nunc Pro Tunc
      Motion to Reinstate Right to Direct Appeal." Following [Liberty


2 Counsel for Shadding notes in the Statement of the Case that he did enter
his appearance in this matter on October 20, 2016. Shadding's Brief at 5.
This entry of appearance, which was apparently not communicated to the trial
court prior to the entry of the October 24, 2016 order, is noted on the docket.
Entry of Appearance, 10/20/16. However, counsel fails to provide any
rationale or argument relative to his subsequent twenty -month inaction.
Moreover, the fact that counsel entered his appearance is never mentioned
again in the brief.

3 Shadding had thirty days from October 24, 2016, in which to file a timely
appeal from the dismissal of her complaint. Boden v. Tompkins, 452 A.2d
833, 834 (Pa. Super. 1982) (citing Pa.R.A.P. 903(a)).
                                      -2-
J -S32004-19


       Mutual's] Response to the Motion, the [c]ourt by Order dated
       October 10, 2018[,] denied [Shadding's] Motion. It is from this
       Order that [Shadding] now has filed a notice of appeal to the
       Superior Court of Pennsylvania.

Trial Court Opinion, 12/5/18, at 1-2.        Both the trial court and Shadding
complied with Pa.R.A.P. 1925.

       On appeal, Shadding presents the following issue for this Court's
consideration:

       Whether the lower court abused its discretion in denying
       [Shadding's] nunc pro tunc post verdict motion to reinstate [her]
       right to file a direct appeal, where [Shadding's] delay in filing the
       appeal was caused by the non -negligent conduct of her attorney,
       who changed office addresses and as a result did not receive the
       court's order of July 30, 2018, denying [Shadding's] motion for
       post verdict relief, and the untimeliness of the filing of
       [Shadding's] appeal in no way prejudices [Liberty Mutual's] right
       to a fair trial?

Shadding's Brief at 4.

       Our standard of review is as follows:

       The denial of an appeal nunc pro tunc is within the discretion of
       the trial court, and we will only reverse for an abuse of that
       discretion. In addition to the occurrence of fraud or breakdown in
       the court's operations, nunc pro tunc relief may also be granted
       where the appellant demonstrates that (1) his notice of appeal
       was filed late as a result of nonnegligent circumstances, either as
       they relate to the appellant or the appellant's counsel; (2) he filed
       the notice of appeal shortly after the expiration date; and (3) the
       appellee was not prejudiced by the delay.

Vietri ex rel. Vietri v. Delaware Valley High School, 63 A.3d 1281, 1284
(Pa. Super. 2013) (internal citations and quotation marks omitted). As alluded

to   in the recitation of our standard of review, the purpose of restoring
appellate rights nunc pro tunc is as follows:

                                       -3-
J -S32004-19


             Allowing an appeal nunc pro tunc is a recognized exception
      to the general rule prohibiting the extension of an appeal deadline.
      This Court has emphasized that the principle emerges that an
      appeal nunc pro tunc is intended as a remedy to vindicate the
      right to an appeal where that right has been lost due to certain
      extraordinary circumstances. Generally, in civil cases an appeal
      nunc pro tunc is granted only where there was fraud or a
      breakdown in the court's operations through a default of its
      officers.

Id. (citation omitted).    After review, we conclude that there were no
extraordinary circumstances or breakdown in the operation of the court, the

untimely appeal was not filed shortly after the expiration of the appeal period,

and Liberty Mutual would be prejudiced by the reinstatement of Shadding's

appellate rights.

      The trial court addressed Shadding's issue as follows:

             In her Concise Statement of Matters Complained of on
      Appeal, [Shadding] contends that the [c]ourt abused its discretion
      in denying her Nunc Pro Tunc motions to reinstate her right to
      direct appeal and her post verdict motion to vacate the [c]ourt's
      Order dismissing her Complaint.

            As a general rule, an appeal Nunc Pro Tunc will be granted
      in a civil case only where the appeal was untimely filed due to
      fraud or a breakdown in the [c]ourt's operations. Puckett v.
      Commonwealth of Pennsylvania, Department of Transportation,
      804 A.2d 140, 143 (Pa. Cmwlth., 2002). However, that standard
      has been relaxed where a litigant's right to appeal has been lost
      due to extraordinary circumstances. Id. Additionally, a litigant
      seeking permission to file a Nunc Pro Tunc appeal must proceed
      with reasonable diligence once she knows of the necessity to take
      action. Indeed, an application must be filed within a reasonable
      time after the occurrence of the asserted extraordinary
      circumstances. City of Philadelphia v. Tirrill, 906 A.2d 663, 667
      (Pa. Cmwlth., 2006) appeal denied 916 A.2d 1103 (Pa. 2006).

           In the instant case, [Shadding's] Nunc Pro Tunc post Verdict
      Motion to Vacate [the] Order Dismissing [Shadding's] Complaint

                                     -4-
J -S32004-19


     was filed on July 3, 2018, over twenty (20) months after the Order
     which [Shadding] sought to be vacated was entered. This Motion
     did not seek Nunc Pro Tunc relief to file an appeal from this final
     appealable Order, but rather was in the nature of a motion for
     reconsideration seeking to have the Order vacated. The Motion
     was untimely and beyond the time when the [c]ourt had authority
     to act upon the Order. 42 Pa. C.S.A. §5505. Furthermore,
     [Shadding] offered no reason for the delay in filing the motion,
     instead merely making the unexplained averment that "neither
     [Shadding] or the undersigned Counsel were notified of Judge
     Burr's Order...." This unsupported averment was contradicted by
     the record which shows that copies of the Order were sent to the
     Parties by the Office of Judicial Support. In view of the foregoing
     facts, and [Liberty Mutual's] representation that it had been
     prejudiced by the delay in filing due to having purged its files of
     relevant information regarding the case, the [c]ourt by Order
     dated July 30, 2018 denied [Shadding's] Nunc Pro Tunc Motion to
     Vacate. Notice of the entry of this Order was sent to the Parties
     on the same date as its entry.

           No     further action was taken by [Shadding] until
     September 14, 2018 when she filed her second Nunc Pro Tunc
     Motion this time to "Reinstate Right to Direct Appeal." In support
     of this Motion, [Shadding's] counsel asserted that [Shadding's]
     delay in filing an appeal was caused by the [c]ourt's Order having
     been sent to    his   old   office address at 234 Peach Street,
     Philadelphia, PA 19139. He averred that his new office address is
     2726 Lehman Street, Chester, PA 19013 and that the Notice of
     the entry of the [c]ourt's July 30, 2018 Order was not forwarded
     to his new address despite a forwarding Order being in place with
     the Post Office. Significantly, [Shadding's] Counsel did not assert
     that he ever had advised the Office of Judicial Support of his new
     address.

            Failure to receive notice of the [c]ourt's disposition of a
     matter, without more, is insufficient grounds for Nunc Pro Tunc
     relief. Rothstein v. Polysciences, Inc., 853 A.2d 1072, 1075-76
     (Pa. Super. 2004). The failure of [Shadding's counsel] to keep
     the [c]ourt's filing Office advised of his current office address
     constituted a lack of due diligence which along with the delay of
     over twenty months in taking any action whatsoever in regard to
     the [c]ourt's underlying Order of October 24, 2016, which
     dismissed [Shadding's] Complaint, foreclosed Nunc Pro Tunc relief
     being granted to [Shadding]. A trial [c]ourt does not abuse its

                                     -5-
J -S32004-19


      discretion in denying an appeal Nunc Pro Tunc which has not been
      filed within a reasonable time, regardless of whether or not a
      breakdown in the [c]ourt's operation has occurred. Id.

            It is for all of the foregoing reasons that the [c]ourt denied
      both [Shadding's] Nunc Pro Tunc Post[ -Verdict] Motion to Vacate
      its Order 2016, her Nunc Pro Tunc Motion to Reinstate her Right
      to File a Direct Appeal. It is respectively submitted that the
      [c]ourt's action in this regard did not constitute an abuse of
      discretion and was supported fully by the record in the case as
      well as the applicable legal authority, and should not be disturbed
      on appeal.

Trial Court Opinion, 12/5/18, at 2-4.       We agree with the trial court's
conclusion.

      As noted above, Shadding failed to file a timely appeal from the 2016

order. Almost two years later, Shadding filed an untimely post -verdict motion.

See Pa.R.C.P. 227.1(c)(1) (post verdict motions must be filed within ten days

of the entry of the verdict). The trial court denied Shadding's untimely motion.

Despite the expiration of the thirty -day period in which to file an appeal,
Pa.R.A.P. 903(a), Shadding filed a motion to have her direct appeal rights

reinstated nunc pro tunc. The trial court denied Shadding's untimely request,

and Shadding filed the instant appeal. Inexplicably, Shadding's appellate brief

was untimely. This Court set the briefing schedule on December 6, 2018, and

we ordered Shadding to file her appellate brief on or before January 15, 2019.

Order, 12/6/18. Shadding failed to meet this deadline. On February 8, 2019,

Shadding made an untimely request for an extension of time in which to file

her brief.    This Court granted Shadding's motion and ordered that her
appellate brief was due on or before March 15, 2019. Order, 2/11/19. Despite

                                     -6-
J -S32004-19


receiving an extension of time, Shadding again failed to comply with this
Court's order. Shadding's untimely appellate brief was not filed until April 2,

2019.4

      After review, we discern no abuse of discretion in the trial court's denial

of Shadding's motion to reinstate her direct appeal rights. Shadding's filings

have been untimely in nearly every facet of this matter.          As noted above,

there were no extraordinary circumstances or breakdown in the operation of

the court, Shadding did not file the untimely appeal until nearly two years

after the expiration of the appeal period, and Liberty Mutual would be
prejudiced by the reinstatement of Shadding's appellate rights. If Shadding

had pursued resolution of this matter with reasonable diligence, she could

have easily learned of and responded to the trial court's filings and
dispositions; however, we discern no diligence in Shadding's management of

this case. Accordingly, we affirm the October 10, 2018 order.

      Order affirmed.




4 We note that we may dismiss an appeal due to the failure to file a timely
brief. Pa.R.A.P. 2188. Although Liberty Mutual mentions Shadding's failure
to file a timely brief, Liberty Mutual's Brief at 10, it did not file a formal motion
to dismiss.
                                        -7
J -S32004-19




Judgment Entered.




Jseph D. Seletyn,
Prothonotary


Date: 7/18/19




                    -8